DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on April 2, 2021.  No claims were amended; and claims 2, 4, 11 and 13 remain cancelled.  Thus, claims 1, 3, 5-10, 12, and 14-24 are pending.

Allowable Subject Matter
Claims 1, 3, 5-10, 12, and 14-24 are allowed over the prior art of record.
The primary reason for the allowance of claim 1, as well as claim 19, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, adjusting the maximum frequency of the frequency range to an updated maximum frequency to provide an updated frequency range, the updated maximum frequency being a center frequency of the frequency range, determining a slowness range for the selected mode of the sonic data, applying the updated frequency range and the slowness range to the sonic data to select an updated subset of data from the sonic data, and adjusting the dispersion response based on the updated subset of data from the sonic data relating to the updated frequency range.  Therefore, claim 1, as well as claim 19, and dependent claims 3, 5-9, and 20-22, are allowable over the prior art of record.
The primary reason for the allowance of claim 10, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in 

It is noted that the closest prior art, U.S. Patent Publication 2010/0085835 A1, to Tang et al., is directed to determining a property of an earth formation by measuring acoustic waves to determine the property.
U.S. Patent Publication 2006/0120217 A1, to Wu et al., is directed to processing acoustic waveforms for estimating slowness of an earth formation.  

In the Amendment filed on April 2, 2021, Applicant argued that the element(s) of adjusting the maximum frequency of the frequency range to an updated maximum frequency to provide an updated frequency range, the updated maximum frequency being a center frequency of the frequency range, recited in claim 1, as well as claims 10 and 19, is not taught Tang, alone or in combination with Wu.  Applicants’ arguments are persuasive.  Tang, alone or in combination with Wu, fails to particularly disclose adjusting the maximum frequency of the frequency range to an updated maximum frequency to provide an updated frequency range, the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864